370 U.S. 48
82 S. Ct. 1167
8 L. Ed. 2d 398
Thomas BUSBY et al.v.Hon. George B. HARRIS, Judge, etc., et al.
No. 728, Misc.
Supreme Court of the United States
May 28, 1962

Petitioners, pro se.
Solicitor General Cox, Assistant Attorney General Marshall, Harold H. Greene and Howard A. Glickstein, for respondents.
On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit.
PER CURIAM.


1
Upon the Solicitor General's suggestion of mootness and upon an examination of the entire record, the motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment of the Court of Appeals is vacated and the case is remanded to that court with directions to dismiss the proceedings upon the ground that the case is moot.


2
Mr. Justice FRANKFURTER took no part in the consideration or decision of this case.